Citation Nr: 0946243	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 through 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This claim was previously remanded by the Board in September 
2008, on the basis of a May 2008 joint remand order issued by 
the United States Court of Appeals for Veterans Claims 
(Court).  In its remand, the Board directed that efforts be 
made to obtain additional VA treatment records and to 
schedule the Veteran for a new VA examination to assess the 
nature and severity of his bilateral hearing loss.  The Board 
is satisfied that the actions directed in its remand have 
been fully performed and is now prepared to proceed with 
appellate consideration of the Veteran's appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric testing in December 2003 and in July 2007 
shows that the Veteran has Level IX hearing in his right ear 
and Level VI hearing in his left ear.

2.  Audiometric testing on February 12, 2008 shows that the 
Veteran has no higher than Level VI hearing in his right ear 
and Level V hearing in his left ear, and testing in July 2008 
and November 2008 does not result in higher than Level V 
hearing in either ear.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for bilateral 
hearing loss have been met for the time period before 
February 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86, Table VI, Table VIA, Table VII, Diagnostic Code 6100 
(2009).


2.  The criteria for a 20 percent evaluation, and no higher, 
for bilateral hearing loss have been met for the time period 
beginning February 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Table VII, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Disabilities of hearing impairment are evaluated through a 
process involving the application of Tables VI, VIA, and VII 
under 38 C.F.R. § 4.85.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, a demonstrated 
percentage of discrimination of 70 and an average puretone 
decibel loss of 64 will result in an assigned numeric 
designation level of "V" for that ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).


Numeric designations for hearing loss may also be obtained 
based only upon puretone threshold averages through Table 
VIa.  38 C.F.R. § 4.86(c).  Table VIa is used in instances 
where the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
when indicated under the provisions of 38 C.F.R. § 4.86.

Additionally, specific provisions are in effect for 
"exceptional patterns of hearing impairment." In cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the numeric designation may be obtained from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Under this provision, each ear is evaluated 
separately.  38 C.F.R. § 4.86.

Once the appropriate numeric designation has been obtained 
for each ear through application of either Table VI or Table 
VIa, the corresponding percentage evaluation is determined by 
referencing both numeric designations to Table VII.  The 
percentage evaluation is determined by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing with the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing.  For example, if the better ear 
has a numeric designation level of "V," and the poorer ear 
has a numeric designation level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic 
Code 6100.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct time 
period.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Analysis

Post-service private and VA treatment records relating to 
treatment from December 2003 through August 2008 reflect 
ongoing and repeated complaints by the Veteran of worsening 
hearing loss in both ears.  During that time period, the 
Veteran received 11 private and VA audiometric examinations 
which revealed hearing loss of varying degrees in both ears.  
The Veteran's hearing loss was also evaluated at VA 
examinations performed in March 2004 and November 2008.  

From the outset of its analysis, the Board observes that 
audiometric examination reports of January 2004, June 2004, 
December 2004, April 2005, and August 2005 do not include 
Maryland CNC speech discrimination scores.  As such, these 
examinations are inadequate for the purpose of rating the 
Veteran's hearing loss and cannot be used to rate the 
Veteran's disability.  38 C.F.R. § 4.85(a).

Audiometric testing performed in December 2003 revealed 
moderate sloping to profound hearing loss in the right ear 
and moderate sloping to severe hearing loss in the left ear:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
90
95
95
93
LEFT
60
70
80
80
73

Speech audiometry testing was not performed.  Nonetheless, as 
the puretone thresholds demonstrated at this examination 
reflect an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a) for both ears, the Veteran's 
corresponding numeric designations may be determined through 
Table VIa, using only the puretone average expressed in the 
table above.  Under Table VIa, the demonstrated puretone 
thresholds correspond to numeric designations of IX for the 
right ear and VI for the left ear.  Application of these 
numeric designations to Table VII reveals a disability 
evaluation of 40 percent.

At a March 2004 VA examination, audiometric testing revealed 
the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
90
90
95
93
LEFT
45
55
65
75
60

Speech audiometry testing revealed speech recognition ability 
of 68 percent in the right ear and 94 percent in the left 
ear.  The puretone thresholds in the right ear reflect an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a), whereas the puretone thresholds in the left ear do 
not.  Application of Table VIa for the Veteran's right ear 
results in a numeric designation of IX.  Under Table VI, the 
demonstrated puretone thresholds at this examination for the 
left ear reveal a numeric designation of II.  Reference to 
Table VII, using these numeric designations, results in a 
disability evaluation of 10 percent.

An examination in April 2006 revealed the following puretone 
results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
100
95
100
95
98
LEFT
45
60
65
75
61

Speech audiometry testing performed at that time revealed 
speech recognition scores of 72 percent in the right ear and 
96 percent in the left ear.  Nonetheless, as the demonstrated 
puretone thresholds for the right ear again demonstrated an 
exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86(a), the numeric designation for the right ear will 
again be determined via Table VIa, which reveals a numeric 
designation of X.  By application of Table VI, a numeric 
designation of II is assigned for the left ear.  Under Table 
VII, these numeric designations result in a disability 
evaluation of 10 percent.

Audiometric testing in December 2006 revealed puretone 
thresholds demonstrating exceptional patterns of hearing 
impairment in both ears under 38 C.F.R. § 4.86(a):




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
65
75
80
73
LEFT
65
60
65
70
65

Under Table VIa, the demonstrated puretone thresholds 
correspond to numeric designations of VI for the right ear 
and V for the left ear.  Application of these numeric 
designations to Table VII reveals a disability evaluation of 
20 percent.

A July 2007 examination again revealed exceptional patterns 
of hearing impairment in both ears under 38 C.F.R. § 4.86(a):




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
80
90
90
85
LEFT
75
70
70
80
74

Under Table VIa, the demonstrated puretone thresholds 
correspond to numeric designations of VIII for the right ear 
and VI for the left ear.  Application of these numeric 
designations to Table VII results in a 40 percent disability 
evaluation.

Audiometric testing on February 12, 2008 revealed the 
following thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
70
80
80
76
LEFT
65
65
70
70
68


Again, the puretone thresholds demonstrated at this 
examination reflect an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) for both ears.  Under 
Table VIa, numeric designations of VI and V are assigned for 
the right and left ear respectively, which result in a 
disability evaluation of 20 percent under Table VII.

In July 2008, the Veteran demonstrated the following 
thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
65
75
80
75
LEFT
65
65
65
70
66

The puretone thresholds demonstrated at this examination 
reflect an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a) for both ears.  Under Table VIa, numeric 
designation of VI is assigned for the right ear and V for the 
left ear.  Under Table VII, these numeric designations 
indicate a 20 percent disability evaluation.

At a November 2008 VA examination, the Veteran demonstrated 
the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
65
75
80
74
LEFT
70
65
65
70
68

The puretone thresholds demonstrated at this examination 
again reflect an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a) for both ears. Under Table VIa, the 
right ear is assigned a numeric designation of VI while the 
left ear is assigned a V.  Under Table VII, these numeric 
designations result in a 20 percent disability evaluation.  
The Board also notes that both ears demonstrated speech 
discrimination of 76 percent using the Maryland CNC test.  
Using Table VI, this would result in a numeric designation of 
V for the right ear and IV for the left ear.  This would also 
result in a 20 percent disability evaluation under Table VII.  
Similarly, using the higher level of V for each ear also 
results in a 20 percent disability evaluation under Table 
VII.

Based upon the foregoing audiometric results, the Board 
concludes that the Veteran is entitled to a staged rating of 
40 percent for bilateral hearing loss for the period before 
February 12, 2008.  The earliest relevant audiometric 
examination, which was performed in December 2003, revealed 
profound hearing loss in the right ear and severe hearing 
loss in the left ear and puretone thresholds warranting a 40 
percent evaluation.  Although subsequent audiometric testing 
appears to fluctuate with regard to assignable disability 
ratings, audiometric testing performed in April 2007 again 
revealed hearing loss sufficient to warrant a 40 percent 
disability rating.  The Board also observes that the Veteran 
has consistently demonstrated an exceptional pattern of 
hearing loss in his right ear, with exceptional patterns of 
hearing loss being shown for both ears in all testing since 
December 2006.  

Beginning with the audiometric testing performed on February 
12, 2008, however, the Veteran's hearing test results do not 
support assignment of a rating higher than 20 percent for his 
service-connected bilateral hearing loss, as discussed above 
in the interpretation of the test results in February, July, 
and November 2008.  

The Veteran's ongoing complaints of worsening hearing loss 
are well-documented in his treatment records.  Additionally, 
in an undated handwritten three-page personal statement, the 
Veteran related that he experienced difficulty hearing when 
lying on his left ear.  He stated that he was unable to hear 
the telephone ringing, the doorbell, or his wife calling.  In 
a separate undated two-page personal statement, the Veteran 
reported that he was unable to watch television without a 
special sound device.  At the November 2008 VA examination, 
he reported that he experienced difficulty hearing without 
the presence of visual cues and in most listening situations.

Although the Board acknowledges the Veteran's reported 
symptoms and their affect on his everyday activities, the 
evidence does not show that the Veteran's hearing loss has 
markedly interfered with his employment status beyond that 
already contemplated by the assigned evaluation.  There is 
also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  Accordingly, the Board does not 
find it necessary to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

To the extent that the Veteran's assertions may be construed 
as allegations of decreased hearing, and hence a higher 
disability rating than that contemplated in this decision, 
they are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the Veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as more recent audiological testing 
reports.

In the present case, the "mechanical application" of the 
diagnostic criteria to the evidence at hand establishes a 
staged rating of 40 percent for bilateral hearing loss until 
February 12, 2008, and 20 percent from February 12, 2008, and 
no higher.  To that extent, this appeal is granted.  
38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for bilateral hearing loss in a January 
2004 notice letter which complies with the notice 
requirements of Vazquez-Flores I and II.  Following a 
reasonable period of time in which the Veteran had an 
opportunity to respond to this notice letter, the Veteran's 
claim for increased rating was adjudicated in an April 2004 
rating decision and readjudicated in a May 2004 Statement of 
the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified private treatment records 
and VA treatment records have been obtained.  Additionally, 
he was afforded two VA examinations in March 2004 and 
November 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a staged rating of 40 percent for bilateral 
hearing loss for the period before February 12, 2008, 
followed by a rating of 20 percent and no higher from 
February 12, 2008, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


